Citation Nr: 1119565	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  09-35 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than October 24, 2007 for the grant of service connection for tinnitus.

2.  Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for bilateral sensorineural hearing loss has been submitted and, if so, whether service connection is warranted.

3.  Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for papillary carcinoma of the thyroid, claimed as due to Agent Orange herbicide exposure, has been submitted and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from January 1967 to December 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The RO, in an April 2008 rating decision, reopened the Veteran's hearing loss and thyroid claims.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim. See Barnette v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims). Thus, the issues on appeal have been characterized as shown above.

The record reasonably raises the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  This issue has never been considered by the RO and, therefore, is REFERRED to the RO for proper adjudication.

The issue of entitlement to service connection for papillary carcinoma of the thyroid is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  On October 24, 2007, an informal claim seeking service connection for tinnitus was received by VA.  

2.  By means of an April 2008 rating decision, service connection for tinnitus was granted, effective from October 24, 2007.

3.  The Veteran's claim seeking entitlement to service connection for bilateral sensorineural hearing loss received by the VA in February 2000, did not reasonably raise a claim seeking service connection for tinnitus. 

4.  Evidence provided by the Veteran in 2000 in conjunction with his February 2000 claim seeking entitlement to service connection for bilateral hearing loss did not reasonably raise a claim seeking service connection for tinnitus. 

5.  Prior to receipt of the claim on October 24, 2007, there were no pending requests for service connection for this disability that remained unadjudicated.

6.  An unappealed June 2000 rating decision denied claims seeking service connection for hearing loss and papillary carcinoma of the thyroid, also claimed as due to Agent Orange exposure finding no medical evidence linking his current diagnoses to any military event.

7.  Evidence received since the June 2000 decision raises a reasonable possibility of substantiating the claims.

8.  The Veteran's diagnosed bilateral sensorineural hearing loss has not been medically attributed to his military service; hearing loss was not diagnosed within one year of separation from the military.




CONCLUSIONS OF LAW

1.  There is no legal entitlement to an effective date earlier than October 24, 2007 for service connection for tinnitus.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).

2.  The June 2000 rating decision that denied the claims for entitlement to service connection for bilateral sensorineural hearing loss and papillary carcinoma of the thyroid is final; evidence received since June 2000 is new and material and the claims may be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2010).

3.  The Veteran's hearing loss was not incurred in or aggravated by active service, nor may sensorineural hearing loss be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Since the hearing loss and thyroid claims are being reopened, any deficiencies with regard to notice or assistance pertinent to the new and material evidence claims is considered non-prejudicial.

With regard to the remaining issues, the notice requirements were met in this case by letters sent to the Veteran in December 2007 and March 2008.  Those letters advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).   The letters also explained how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claims, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The RO provided the Veteran an appropriate audiological VA examination in March 2008.  The examination is adequate because it is based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Further examination or opinion is not needed because, at a minimum, there is no persuasive and competent evidence that the claimed condition may be associated with the Veteran's military service.  This is discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to assist the Veteran.  In the circumstances of this case, additional efforts to assist or notify him in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Therefore, the Board may proceed to consider the merits of the claims.  

Earlier Effective Date (Tinnitus)

The general rule with regard to the effective date to be assigned for an award based on an original claim for VA benefits is that the effective date "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (emphasis added).  

The only exception to the rule is for claims received within one year of a veteran's discharge from service, in which case the effective date of an award of service connection will be the day following discharge from service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).  See also Wright v. Gober, 10 Vet. App. 343, 347 (1997) (holding that § 5110(b)(1) "applies only to those awards of disability compensation actually based on a claim filed within one year after the veteran's separation").  Otherwise, the effective date will be the later of the date of receipt of claim or the date entitlement arose.  38 U.S.C.A. § 5110 (emphasis added); 38 C.F.R. § 3.400(b)(2).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  

In this case, the Veteran's DD-214 indicates he was discharged from active service in December 1969.  The Veteran filed a claim received on October 24, 2007 seeking service connection for tinnitus, nearly four decades after service.  The claim was granted in an April 2008 rating decision, effective October 24, 2007, the date that the RO received the Veteran's claim.  

The Veteran claims the effective date should date back to February 2000 when the Veteran originally filed a claim for entitlement to service connection for bilateral sensorineural hearing loss.  The Veteran argued that his hearing loss claim implicitly encompassed tinnitus and, therefore, the RO should have addressed it at that time.  Instead, the claim was ignored until the Veteran specifically raised it in October 2007.  At the very least, the Veteran argues the tinnitus issue was reasonably raised by a September 1990 private audiogram submitted by the Veteran in May 2000, which indicated a diagnosis of hearing loss with complaints of tinnitus.  

The RO, within the April 2008 rating decision addressed the Veteran's contention that his prior 2000 claim seeking service connection for bilateral sensorineural hearing loss should have been construed as a claim also for tinnitus as the private medical evidence at that time indicated a diagnosis for both disorders.  The RO rejected the argument finding a claim for tinnitus had not been raised by the Veteran or reasonably raised by the record until October 2007 and, therefore, an earlier effective date could not be granted.  

Again, where, as here, a claim for service connection is filed over one year after discharge from the military, the effective dates of a grant of service connection will be either (1) the date of the claim or (2) the date entitlement arose whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).   The Veteran does not dispute that he filed a specific claim for service connection for tinnitus decades after his separation from the military in October 2007.  This fact is not in dispute.  Rather, the Veteran claims his prior claim dated in 2000, which specifically sought service connection for hearing loss should have encompassed or otherwise triggered a claim for tinnitus.  At the very least, the Veteran feels the provided medical records at that time clearly showed complaints of tinnitus.

The Veteran feels his "implied" claim for service connection for tinnitus was ignored until he specifically raised the issue in October 2007 and, therefore, he should be granted the earlier 2000 effective date.  

The first pertinent inquiry then is whether the 2000 claim for service connection for hearing loss or audiological medical evidence provided at the time could be construed as a claim for service connection for tinnitus.  The Board concludes it cannot. 

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit. 38 C.F.R. §§ 3.1(p), 3.151. Any communication or action indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs from the claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  38 C.F.R. § 3.155.  Such informal claim must identify the benefit sought.  Id. (emphasis added). The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r).

The mere presence of medical evidence in the record does not establish intent on the part of the Veteran to seek service connection for the benefit. While the Board must interpret the Veteran's submissions broadly, the Board is not required to conjure up issues that were not raised by the Veteran. The mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit. Brannon v. West, 12 Vet. App. 32, 34-35.  Thus, the reference to tinnitus in a medical record, alone, does not constitute a pending claim. Although the Veteran may very well have had tinnitus for many years prior to October 24, 2007, there is no indication he resultantly filed an actual claim for this condition related to his military service before October 24, 2007.

In this case, the Veteran's February 2000 claim specifically sought service connection for hearing loss.  The Veteran also provided a private audiogram dated September 1990, which indicated audiological results indicative of hearing loss.  In the comments section, the private audiologist noted a history of military noise exposure, hunting noise exposure and constant tinnitus.  The audiologist did not provide a nexus between tinnitus and his history of military noise exposure.  The Veteran's February 2000 claim did not identify tinnitus as a benefit sought from VA.  No other communication from the Veteran identified tinnitus as a benefit sought until October 2007.


In Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006), the Federal Circuit held, "[w]here the Veteran files more than one claim with the RO at the same time, and the RO's decision acts (favorably or unfavorably) on one of the claims, but fails to specifically address the other claim, the second claim is deemed denied, and the appeal period begins to run." In other words, the "implicit denial" rule provides that, in certain circumstances, a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if VA did not expressly address that claim in its decision. See Deshotel, 457 F.3d at 1261. When a RO decision "discusses a claim in terms sufficient to put the claimant on notice that it was being considered and rejected, then it constitutes a denial of that claim even if the formal adjudicative language does not 'specifically' deny that claim." Ingram, 21 Vet. App. at 255. 

After a careful review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for an earlier effective date for the grant of tinnitus.  As explained above, the VA first received the Veteran's claim specifically seeking entitlement to service connection for tinnitus on October 24, 2007.  Prior to that time, the Veteran had claimed entitlement to service connection for hearing loss, but the Board finds nothing within the Veteran's statements that provided that he reasonably raised a claim of tinnitus. 

It is the Veteran's opinion that hearing loss and tinnitus are part and parcel to the same etiology, namely acoustic trauma.  Accordingly, the Veteran believes a claim for one issue implicitly raises a claim for the other.  The Board disagrees because certainly the Veteran can be entitled to service connection for one condition, but not the other.  A grant of one of these claims does not automatically imply the grant of another.  Indeed, that is the case here as the Veteran is not currently service-connected for bilateral sensorineural hearing loss.  

Following the Veteran's logic, however, even if his claim seeking entitlement to service connection for hearing loss back in February 2000 should have been construed as also an implicit claim for tinnitus, then the Veteran's denial of his hearing loss claim in May 2000 was also an "implicit denial" of his tinnitus claim.  See, e.g. Deshotel, 457 F.3d at 1261.  Again, the Board concludes that the Veteran did not reasonably raise a claim of entitlement to service connection for tinnitus until October 24, 2007, but even if the Veteran's "implicit claim" theory were accepted, an earlier effective date could still not be established under the circumstances here.

For these reasons, there simply is no legal basis to award an effective date prior to October 24, 2007.  See 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b).  The Board is constrained by the law and regulations made by the Congress governing the establishment of effective dates for the award of compensation. Thus, the Board concludes that an earlier effective date is not warranted in this case under VA regulations governing effective dates for awards based on an original claim for service connection.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i), (q)(1)(i) and (ii), and (r). 


New and Material Evidence (Hearing Loss and Thyroid Condition)

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran was initially denied service connection for hearing loss and papillary carcinoma of the thyroid in May 2000 because the medical evidence at the time did not indicate any nexus of the disorders to his military service.  Thereafter, the Veteran also indicated he felt his thyroid condition was related to Agent Orange exposure and the claims were again denied in June 2000 considering the additional theory but finding no medical nexus linking the Veteran's disorders to his military service, to include Agent Orange exposure.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a).  No correspondence was received during the appellate time frame and, therefore, the June 2000 decision is considered final.

At the time of the June 2000 rating decision, the record included service treatment records, which included evidence of a drop in hearing acuity in the left ear at the 6000 Hertz level in November 1969, a September 1990 private audiogram indicating bilateral hearing loss with a medical history of military noise exposure, hunting and constant tinnitus, private records from 1974 to 1994 indicating the Veteran's diagnosis of papillary carcinoma of the thyroid with near total thyroidectomy in July 1974 and subsequent treatment for his thyroid and the Veteran's statements. 

Potentially relevant evidence received since the decision includes VA outpatient treatment records from 2007 to 2009; a private opinion dated October 2007 from Dr. Ginn; private treatment records; and the Veteran's lay statements. 

Except as provided in Section 5108 of this title, when the RO disallows a claim, the claim may not thereafter be reopened and allowed and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  38 C.F.R. § 3.156(a), which defines "new and material evidence," was revised, effective August 29, 2001.  The instant claim to reopen was filed after that date, and the revised definition applies.  Under the revised definition, "new evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran claims his hearing loss and thyroid disorder began in the military due to acoustic trauma and exposure to Agent Orange respectively.

The RO previously denied this claim finding no medical evidence establishing a nexus between the Veteran's current hearing loss and thyroid disorder and in-service events.  Accordingly, for evidence to be "material" here, it must relate to this fact.

In support of his claim, the Veteran supplied a private opinion dated October 2007 from Dr. Ginn indicating the Veteran's thyroid could be related to Agent Orange exposure in light of NAS studies indicating some association between herbicide exposure and various cancers and in light of the Veteran's medical history.

The Veteran also submitted another private audiogram dated in September 2007 indicative of hearing loss and tinnitus and noting a past history of military noise exposure.  

The Veteran was afforded a VA audiological examination in March 2008 diagnosing the Veteran with hearing loss, but opining his hearing loss is not likely related to his military service.

In short, the new medical evidence includes positive and negative opinions that the Veteran's conditions may be associated with his military service.  Although not dispositive, the evidence raises a reasonable possibility of substantiating the claims.  As such, the new and material evidence serves to reopen the claims for service connection for bilateral sensorineural hearing loss and papillary carcinoma of the thyroid, also claimed as due to Agent Orange exposure.

Service Connection (Hearing Loss)

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for hearing loss may be established based on a legal "presumption" by showing that either manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, no legal presumption is applicable because the earliest evidence of the Veteran's diagnosis of hearing loss is 1990, over two decades after service. 

In the absence of a presumption, in order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran claims he first noticed decreased hearing while still in the military.  He indicates he was exposed to jet engines and combat situations without hearing protection while serving in Vietnam.  

The Veteran's DD-214 indicates the Veteran served as an aviator and received, among other things, the Gallantry Cross with Palm Unit for his combat service.  Accordingly, in-service acoustic trauma is conceded.

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States Court of Appeals for the Federal Circuit held that under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service. However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder. See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service. 

In this case, therefore, the Board accepts the Veteran was exposed to military acoustic trauma, but the evidence must still establish by competent medical evidence that his current hearing loss is related to his in-service noise exposure.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999).  In this case, for the reasons discussed immediately below, such competent medical nexus evidence is lacking.

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Hensley at 159.

That is, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records are silent as to any complaints, treatment or diagnosis of hearing loss.  Audiological testing done in January 1966, April 1969 and September 1969 show auditory thresholds within normal limits and, indeed, relatively consistent through time varying only between 0 decibels to 5 decibels at frequency levels tested from 500 Hertz to 4000 Hertz.  The Board notes in November 1969 an audiogram reveals a dip in left ear hearing acuity at 6000 Hertz to 50 decibels.  Again, this finding is not consistent with a hearing loss disability as defined in 38 C.F.R. § 3.385.  Accordingly, while there is one audiogram indicative of some amount of hearing loss in the left ear at 6000 Hertz while on active duty, the service treatment records as a whole are silent as to any findings consistent with in-service incurrence of chronic bilateral sensorineural hearing loss as defined in the regulations.  See id.  

Again, the Veteran claims he first noticed hearing loss while on active duty.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Visser v. Packer Engineering Assoc., Inc., 924 F.2d 655, 659-60 (7th Cir.1991) (lay assertion cannot be "flights of fancy, speculations, hunches, intuitions, or rumors about matters remote from [the witness's] experience;" witness not competent to describe motive because testimony too much like psychoanalysis, for which witness not qualified).

"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In this case, however, the Board finds the Veteran's lay testimony alone does not establish he had hearing loss while in the military.  Again, the Veteran's service treatment records indicate his hearing was within normal limits on entrance and separation from the military. While the Veteran is competent to identify symptoms of decreased hearing acuity, hearing loss is specifically defined in VA regulations by specific decibel loss, which the Veteran is not competent in identifying.  See 38 C.F.R. § 3.385.  Also, as will be discussed more thoroughly below, the Veteran was not actually diagnosed with hearing loss until 1990, over two decades after service.  Accordingly, his testimony that he noticed some amount of hearing loss while still in the military is not "contemporaneous" with a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.  

For these reasons, while the Board has considered the Veteran's lay testimony that he first observed hearing loss in the military, his lay testimony alone does not support in-service incurrence of hearing loss and tinnitus.  Indeed, his service treatment records tend to support the opposite.  

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  The pertinent inquiry then is whether the Veteran's current hearing loss can be related to in-service noise exposure or any other incident of his military service.  The Board concludes it cannot.

After service, the first evidence of hearing loss is within a private audiogram dated September 1990, over two decades after service.  At that time, the audiologist noted a history of military noise exposure as well as hunting noise exposure, but did not specifically render an opinion with regard to likely etiology.  Rather, the audiologist merely diagnosed the Veteran with high frequency hearing loss.

The Veteran submitted another private audiogram dated September 2007where the audiologist again diagnosed the Veteran with bilateral high frequency sensorineural hearing loss.  Aside from merely noting a history of military noise exposure, the audiologist did not provide a medical opinion with regard to nexus at that time.  

The Veteran was afforded a VA audiological examination in March 2008.  The VA examiner noted the Veteran's military noise exposure and complaints of noticeable hearing loss since his military service.  The examiner further noted the Veteran's combat service and duties as a helicopter pilot.  The Veteran reported to the VA examiner he had no post-service occupational noise exposure, but noted he hunts recreationally.  The VA examiner diagnosed the Veteran with bilateral hearing loss opining that the Veteran's hearing loss is less likely as not a result of in-service noise exposure finding the Veteran's auditory thresholds from 500 Hertz to 4000 Hertz while in the military were consistently measured well within normal range.  The only hearing loss noted at discharge was at 6000 Hertz.  The examiner explained while it is possible the hearing loss at 6000 Hertz started in service, the Veteran's hearing has since changed significantly in both ears and "those changes cannot be attributed to military noise exposure because once away from loud noises, hearing does not continue to get worse."

The Board finds the examiner's opinion persuasive.  The opinion is thoroughly explained and based on a complete and accurate review of the claims folder.  Cf. Jones, 23 Vet. App. at 390.  Also compelling, no medical provider has ever opined that the Veteran's hearing loss is related to his military service. 

Lay evidence may be competent to establish medical etiology or nexus. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), but see Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).

In this case, the lay evidence includes the Veteran reporting first noticing hearing loss while still on active duty.  The Board has considered this lay testimony, but finds it insufficient when weighed against the medical evidence to provide a persuasive nexus between the Veteran's current diagnoses and his military service.  Indeed, the VA examiner considered the Veteran's lay testimony that he first noticed hearing loss in the military in rendering the opinion.  Again, no medical professional has ever linked the Veteran's hearing loss or tinnitus to his military service.

For these reasons, the Board finds the most persuasive evidence in this case is against the Veteran's claim.  While the Veteran is competent to attest to when symptoms of hearing loss began, he is not competent to observe actual decibel threshold loss and therefore is not competent to testify as to when his hearing loss disability began.  He was not actually diagnosed with hearing loss until over two decades after his military service with post-service exposure to recreational hunting noise.  No medical professional has ever linked his hearing loss with his military service and indeed there is medical evidence to the contrary.  

For these reasons, the Board concludes the Veteran's claim seeking service connection for hearing loss must be denied.


ORDER

Entitlement to an effective date earlier than October 24, 2007 for the grant of service connection for tinnitus is denied.

New and material evidence having been submitted sufficient to reopen a claim of entitlement to service connection for bilateral sensorineural hearing loss, the claim is reopened and to that extent only the claim is granted.

New and material evidence having been submitted sufficient to reopen a claim of entitlement to service connection for papillary carcinoma of the thyroid, claimed as due to Agent Orange herbicide exposure, the claim is reopened and to that extent only the claim is granted. 

Entitlement to service connection for bilateral sensorineural hearing loss is denied.


REMAND

The Veteran was diagnosed with papillary carcinoma of the thyroid and underwent a total thyroidectomy in July 1974, less than five years after service.  The Veteran believes his thyroid condition is related to in-service exposure to Agent Orange herbicides.

There exists a presumption for certain diseases associated with exposure to herbicide agents, which may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  

The Veteran has confirmed service in Vietnam during the Vietnam War era and is therefore presumed to have been exposed to herbicide agents.

The Agent Orange Act of 1991 requires that when the Secretary determines that a presumption of service connection based on herbicide exposure is not warranted for health outcomes, he must publish a notice of that determination, including an explanation of the scientific basis for the decision.  The Secretary's determination must be based on consideration of reports of the National Academy of Sciences (NAS) and all other sound medical and scientific information and analysis available to the Secretary.  38 U.S.C.A. § 1116 (b) and (c).  

The National Academy of Sciences (NAS) recently found insufficient evidence to conclude whether an association exists between herbicide exposure and effects on thyroid homeostasis.  See National Academy of Sciences (NAS), Veterans and Agent Orange: Update 2008 (July 2009); see also 59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. Reg. 41442 (Aug. 8, 1996); 64 Fed. Reg. 59232 (Nov. 2, 1999); 66 Fed. Reg. 2376 (Jan. 11, 2001); 67 Fed. Reg. 42600 (June 4, 2002); 68 Fed. Reg. 27630 (May 30, 2003); 72 Fed. Reg. 32395 (June 12, 2007); 75 Fed. Reg. 32540 (June 8, 2010).

Specifically, NAS determined, "the available studies are of insufficient quality, consistency, or statistical power to permit a conclusion regarding the presence or absence of an association with herbicide exposure."  The health outcomes that met this category included "effects on thyroid homeostasis." Id.

Accordingly, the Secretary determined, based upon the NAS Update 2008 and prior NAS reports that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for, among other conditions, effects on thyroid homeostasis.  Id.  

The Veteran, in support of his claim submitted a private opinion from Dr. Ginn dated October 2007 opining that there is some medical literature providing some evidence of a link between exposure to Agent Orange and thyroid disorders.  The Board finds noteworthy that Dr. Ginn specifically cites to an outdated report of the NAS, specifically Update 2002.  As indicated above, the NAS in Update 2008 could not find proof of actual direct causation between thyroid conditions and herbicide exposure.  Dr. Ginn, in contrast, opines that a link is possible in the Veteran's case given the Veteran's past medical history and the NAS Update 2002 medical literature.  

The opinion is not dispositive because, as indicated, Dr. Ginn relied on an out-dated medical study performed by NAS, which was superseded by the Update 2008 report outlined above.  

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection for disability due to herbicide exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The Court has held that even though a disease is not included on the list of presumptive diseases a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("The existence of presumptive service connection for a condition based on exposure to Agent Orange presupposes that it is possible for medical evidence to prove such a link before the National Academy of Sciences recognizes a positive association.").  Thus, the presumption is not the sole method for showing causation, and thereby establishing service connection.  The fact that the Veteran does not meet the requirements of 38 C.F.R. § 3.309 does not in and of itself preclude him from establishing service connection.  He may, in the alternative, establish service connection by way of proof of actual direct causation showing that his exposure to an herbicide during service caused a current disorder.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  

The Board emphasizes that the NAS Update 2008 did not rule out a possible association between effects on thyroid homeostasis and herbicide exposure, but rather concluded the scientific studies did not "permit a conclusion regarding the presence or absence of an association with herbicide exposure."  NAS, Veterans and Agent Orange: Update 2008 (July 2009) (emphasis added).

In this case, the Veteran has never been afforded a VA examination to ascertain whether the Veteran's thyroid condition could be attributed to Agent Orange exposure.  The Veteran has provided one medical opinion indicating the possibility of a nexus.  Although not dispositive, the medical opinion raises a reasonable possibility of the claim being substantiated and, therefore, a VA examination is warranted.  See McLendon, 20 Vet. App. 79.

The AMC should also take this opportunity to obtain VA outpatient treatment records from August 2009 to the present as well as any missing private treatment records.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical records from the VA Medical Center in Dayton, Ohio from August 2009 to the present as well as any private treatment identified.  All efforts to obtain VA records should be fully documented and the VA facility must provide a negative response if records are not available.

2.  After obtaining the above records, to the extent available, schedule the Veteran for a VA examination with an endocrinologist for the claimed condition of papillary carcinoma of the thyroid to determine the extent and likely etiology of any thyroid condition(s) found, specifically opining as to the following:
* whether the Veteran likely developed a thyroid condition within the first year after his separation from the military to a compensable degree in light of his diagnosis and surgery of papillary carcinoma of the thyroid less than five years after separation from the military; and 
* whether the Veteran's current thyroid condition can be directly attributable to the Veteran's in-service Agent Orange exposure or any other incident of his military service. 

The RO should specifically inform the examiner of the definition of "to a compensable degree" in accordance with relevant Diagnostic Codes, to include DC 7914, 7901 and 7903. 

The claims folder must be reviewed by the examiner and the examiner should provide a complete rationale for any opinion given without resorting to speculation resolving any conflicting medical opinions rendered.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  The RO should then readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The purposes of this remand are to complete the record, and to ensure due process. The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  

______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


